DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 06/14/2022 has been entered and considered. Upon entering claim 7 has been amended.
Response to Arguments
Applicant’s arguments, filed on 06/14/2022, with respect to the rejection(s) of claim(s) 1, 2, 3, 7 under 35 U.S.C 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baba (JP 2017099148) in view of Kim et al. (US 20120023976).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (JP 2017099148, previously cited), in view Kim et al. (US 20120023976).
Regarding claim 1, Baba discloses a water heater control system [Fig. 3] comprising: a photovoltaic power generator [101] configured to interconnect with a commercial power supply [119 see Fig. 1]; an electrical load circuit including a storage-type electric water heater [113] configured to use power from the commercial power supply and power generated by the photovoltaic power generator to perform a water heating operation of heating low temperature water to high temperature water and storing the high temperature water [par 0032]; and a control device [106] configured to, do not purchased-power fee data for purchased power supplied to the electrical load circuit from the commercial power supply is higher than a standard monetary amount in a prescribed time slot, stop or suppress the water heating operation of the storage-type electric water heater to limit the water heating operation of the storage-type electric water heater [par 0042 (the unit price  of the electricity purchased at night is low and high at day time, the controller 106 operates the electric water heater 113 with surplus electric power or less so as not to purchase electric power at high price)].
Baba does not explicitly disclose a control device [106] configured to, when purchased-power fee data for purchased power supplied to the electrical load circuit from the commercial power supply is higher than a standard monetary amount in a prescribed time slot, stop or suppress the water heater operation of the storage-type electric water heater to limit the water heating operation of the storage-type electric water heater.
Kim in the same field teaches disclose a control device [40] configured to, when purchased-power fee data for purchased power supplied to the electrical load circuit from the commercial power supply is higher than a standard monetary amount in a prescribed time slot, stop or suppress the appliance operation of the appliances to limit the appliances operation of the appliances [see Figs. 2, 4, 6; par 0021-0039, 0044-0051].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the programming operation of appliances as taught by Kim into water heater controller of Baba in order to reduce power consumption related operating costs of the water heater. 
Regarding claim 4, the combination of Baba and Kim further discloses wherein, after limiting the water heating operation of the storage-type electric water heater due to the purchased-power fee data for the purchased power exceeding the standard monetary amount, the control device, upon passage of a prescribed time period, cancels a limitation of the water heating operation [par 0042 of Baba; par 0048-0049, 0051 of Kim].
Regarding claim 5, the combination including Baba further discloses wherein the control device comprises a power amount data acquirer configured to acquire sold-power amount data for power flowing from the photovoltaic power generator back to the commercial power supply, and when the sold-power amount data acquired by the power amount data acquirer is higher than a prescribed value, the control device (i) starts or continues the water heating operation of the storage-type electric water heater, or (ii) increases or maintains an output of the water heating operation of the storage-type electric water heater [par 0047, 0052].
Regarding claim 6, the combination of Baba and Kim further discloses wherein the control device comprises a power amount data acquirer configured to acquire purchased-power amount data for power supplied from the commercial power supply to the electrical load circuit, and when the purchased-power amount data acquired by the power amount data acquirer is lower than a prescribed value, the control device (i) starts or continues the water heating operation of the storage-type electric water heater, or (ii) increases or maintains an output of the water heating operation of the storage-type electric water heater [par 0042 of Baba; par 0044-0050 of Kim].

Claim(s) 7, 9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Hibiya et al (US 2014/0222237, previously cited), in view of Baba (JP 2017099148, previously cited).
Regarding claim 7, Hibiya discloses a storage-type electric water heater [41, Fig. 1] for heating low temperature water to high temperature water using power from a commercial power supply [3] and power generated by a photovoltaic power generator [2], and storing the high temperature water, the storage-type electric water heater being configured to be connected to a consumer power source line together with another electrical load circuit [4] and the photovoltaic power generator interconnecting with the commercial power supply, the storage-type electric water heater [see Fig. 1, par 0042-0043] comprising: a heating unit [heat pump system] configured to heat the low temperature water to the high temperature water; a hot water storage tank configured to store the high temperature water heated by the heating unit [par 0042]; and a controller [10] configured to sense a state of the high temperature water stored in the hot water tank and control a water heating operation of the heating unit [par 0044, 0048, 0050], wherein. when purchased-power fee data for purchased power supplied to the consumer power source line from the commercial power supply during the water heating operation of the heating unit in a prescribed time period exceeds a standard monetary amount, the controller suppresses or stops the water heating operation [par 0114-0115].
Hibiya dose not explicitly disclose wherein the standard monetary amount is an electric power rate in a case of performance of the water heating operation of the heating unit in a time slot in which a purchase power amount unit price becomes most inexpensive.
Baba is in the same field teaches the water heating operation of the heating unit in a time slot in which a purchase power amount unit price becomes most inexpensive [par 0042].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Baba into that of Hibiya in order to reduce power consumption related operating costs of the water heater.
Regarding claim 9, the combination of Hibiya and Baba further discloses wherein, after suppressing or stopping the water heating operation due to the purchased-power fee data for the purchased power exceeding the standard monetary amount, the controller, upon passage of a prescribed time period, cancels a suppression or stoppage of the water heating operation [par 0114-0115 of Hibiya, par 0042 of Baba].
Regarding claim 10, the combination of Hibiya and Baba discloses all limitations of claim 7 above but Hibiya does not disclose wherein the controller comprises a power amount data acquirer configured to acquire sold-power amount data for power supplied from the photovoltaic power generator back to the commercial power supply, and when the sold-power amount data acquired by the power amount data acquirer is higher than a prescribed value, the controller (i) starts or continues the water heating operation of the heating unit, or (ii) increases or maintains an output of the water heating operation of the heating unit.
Baba teaches a power management system [Fig. 3] includes a storage-type electric water heater [113] using power from a commercial power supply [119] and power generated by a photovoltaic power generator [101] and a controller [106], the controller comprises a power amount data acquirer configured to acquire sold-power amount data for power supplied from the photovoltaic power generator back to the commercial power supply, and when the sold-power amount data acquired by the power amount data acquirer is higher than a prescribed value, the controller (i) starts or continues the water heating operation of the heating unit, or (ii) increases or maintains an output of the water heating operation of the heating unit [par 0006].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Baba into that of Hibiya in order to manage the power of the system more efficient.
Regarding claim 11, the combination including Hibiya further discloses wherein the controller comprises a power amount data acquirer to acquire purchased-power amount data for power supplied from the commercial power supply to the electrical load circuit, and when the purchased-power amount data acquired by the power amount data acquirer is lower than a prescribed value, the controller (i) starts or continues the water heating operation of the heating unit, or (ii) increases or maintains an output of the water heating operation of the heating unit [par 0114-0015].
Allowable Subject Matter







Claims 2, 3, 8, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “the control device switches between a water heating-limiting operation mode and a water-heating continuing operation mode based on a time slot, the water heating-limiting operation mode being a mode in which the control device calculates or acquires the purchased-power fee data at prescribed time intervals and, when the purchased-power fee data exceeds a standard monetary amount, suppresses or stops the water heating operation of the storage-type electric water heater to limit the water heating operation, the water-heating continuing operation mode being a mode in which the control device continues the water heating operation of the storage-type electric water heater regardless of whether the purchased-power fee data exceeds the standard monetary amount” and in combination with other limitations.
Claims 12-14 depend from claim 2.
Claim 3 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “the control device switches between a water heating-limiting operation mode and a water-heating continuing operation mode based on a time slot, the water heating-limiting operation mode being a mode in which the control device acquires the purchased-power fee data and the sold-power fee data at prescribed time intervals, and when a difference equal to the purchased-power fee data minus the sold-power fee data exceeds a standard monetary amount, stops or suppresses the water heating operation of the storage-type electric water heater to limit the water heating operation, the water-heating continuing operation mode being a mode in which the control device continues the water heating operation of the storage-type electric water heater regardless of whether the difference exceeds the standard monetary amount” and in combination with other limitations. 
Claim 15-17 depend from claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claim 8 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the controller has (i) a water heating-limiting operation mode in which the controller, when the purchased-power fee data for the purchased power exceeds the standard monetary amount, suppresses or stops the water heating operation, and (ii) a water-heating continuing operation mode in which the controller maintains the water heating operation regardless of whether the purchased-power fee data for the purchased power exceeds the standard monetary amount, and the controller switches between the water heating-limiting operation mode and the water-heating continuing operation mode based on a time slot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836